DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation to claims 1-8 and 12-13.
Applicant’s arguments in view of the terminal disclaimer, see page 8 of the Remarks, filed February 8, 2022, with respect to the nonstatutory double patenting rejection of claims 9-11 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 9-11 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed February 8, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed February 8, 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 9-11 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 9-11 has been withdrawn. 

Allowable Subject Matter
Claims 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are De Potter (US 20180024575 A1) in view of Bernard (WO 2015197946 A1) in further view of Frenal (US 20170254420 A1) and Denis (US 20080308181 A1).
Regarding Claim 9:
The prior art fails, does not disclose, or make obvious:
Wherein the intermediate piece comprises a movable pin that is acted on by a return member.
The description of the device for supplying pressurized fluid having a first valve, a second valve, an internal circuit, a male/female quick-connect system, a set of control valves, at least one manually actable control member, a connection piece, mechanical blocking, an intermediate piece, a pin, and a return member, in context of the present application and all other limitations in claim 9 defines a configuration that is not anticipated and not obvious over the prior art of record. 

Regarding Claim 10:
The prior art fails, does not disclose, or make obvious:
Wherein the intermediate piece comprises a stem that is secured to the control member and cooperates or does not cooperate by abutment with the connection piece depending on the position of the latter.
The description of the device for supplying pressurized fluid having a first valve, a second valve, an internal circuit, a male/female quick-connect system, a set of control valves, at least one manually actable control member, a connection piece, mechanical blocking, an intermediate piece, and a stem, in context of the present application and all other limitations in claim 10 defines a configuration that is not anticipated and not obvious over the prior art of record. 

Regarding Claim 11:
The prior art fails, does not disclose, or make obvious:

The description of the device for supplying pressurized fluid having a first valve, a second valve, an internal circuit, a male/female quick-connect system, a set of control valves, at least one manually actable control member, a connection piece, direct mechanical blocking, an intermediate piece, and a mechanical end stop, in context of the present application and all other limitations in claim 11 defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ondo (US 20180087671 A1) teaches a valve for pressurized fluid that has a control member, an internal circuit, an outlet, and the control member controls the internal circuit.
Frenal 2 (US 10928008 B2) teaches a valve for pressurized fluid that has a first valve, a second valve, a quick-connection system, internal circuits, a control member, an intermediate piece, and a connection piece. 

Ninnelt (US 3035605 A) teaches a valve for a receptacle that has a control member and an intermediate piece.
Paoli (US 20190368661 A1) teaches a device for supplying pressurized fluid that has an internal circuit, a control member, and a control valve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                      /Timothy P. Kelly/                                                                                 Primary Examiner, Art Unit 3753